Exhibit 10.11G

FIRST AMENDMENT OF
JOHN BEAN TECHNOLOGIES CORPORATION
EMPLOYEES’ RETIREMENT PROGRAM
PART I SALARIED AND NONUNION HOURLY EMPLOYEES’ RETIREMENT PLAN
(AS AMENDED AND RESTATED, EFFECTIVE AS OF JANUARY 1, 2012)

 

WHEREAS, John Bean Technologies Corporation (the “Company”) maintains the John
Bean Technologies Corporation Employees’ Retirement Program Part I Salaried and
Nonunion Hourly Employees’ Retirement Plan, as amended and restated effective as
of January 1, 2012 (the “Plan”);

WHEREAS, the Company previously adopted good faith Plan provisions to comply
with the requirements of Section 436 of the Internal Revenue Code of 1986, as
amended (the “Code”);

WHEREAS, the Internal Revenue Service has since issued guidance and model
amendment language regarding Code Section 436;

WHEREAS, the Company wishes to adopt the Internal Revenue Service model
amendment language; and

WHEREAS, this First Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of the amendment;

NOW, THEREFORE, by virtue and in exercise of the powers reserved to the Company
under Section 11.1 Plan Amendment or Termination of the Plan, the Plan is hereby
amended in the following respects:

●          Effective for Plan Years beginning after December 31, 2007, Section
10.10 is hereby amended in its entirety to read as follows:

 

 

Section 1.1

Funding Based Benefit Restrictions: Limitations Applicable If the Plan's
Adjusted Funding Target Attainment Percentage Is Less Than 80 Percent or If the
Company, as Plan Sponsor, Is In Bankruptcy

 

 

(a)

Limitations Applicable If the Plan's Adjusted Funding Target Attainment
Percentage Is Less Than 80 Percent, But Not Less Than 60 Percent.
Notwithstanding any other provisions of the Plan, if the Plan's adjusted funding
target attainment percentage for a Plan Year is less than 80 percent (or would
be less than 80 percent to the extent described in Section 10.10(a)(ii) below)
but is not less than 60 percent, then the limitations set forth in this Section
10.10(a) apply.

 

 

(i)

50 Percent Limitation on Single Sum Payments, Other Accelerated Forms of
Distribution, and Other Prohibited Payments. A Participant or Beneficiary is not
permitted to elect, and the Plan shall not pay, a single sum payment or other
optional form of benefit that includes a prohibited payment with an annuity
starting date on or after the applicable Code Section 436 measurement date, and
the Plan shall not make any payment for the purchase of an irrevocable
commitment from an insurer to pay benefits or any other payment or transfer that
is a prohibited payment, unless the present value of the portion of the benefit
that is being paid in a prohibited payment does not exceed the lesser of:

 

 

(i)

50 percent of the present value of the benefit payable in the optional form of
benefit that includes the prohibited payment; or

 

 

(ii)

100 percent of the PBGC maximum benefit guarantee amount (as defined in Section
1.436-1(d)(3)(iii)(C) of the Treasury Regulations).

 

The limitation set forth in this Section 10.10(a)(i) does not apply to any
payment of a benefit which under Section 411(a)(11) of the Code may be
immediately distributed without the consent of the Participant. If an optional
form of benefit that is otherwise available under the terms of the Plan is not
available to a Participant or Beneficiary as of the annuity starting date
because of the application of the requirements of this Section 10.10(a)(i), the
Participant or Beneficiary is permitted to elect to bifurcate the benefit into
unrestricted and restricted portions (as described in Section
1.436-1(d)(3)(iii)(D) of the Treasury Regulations). The Participant or
Beneficiary may also elect any other optional form of benefit otherwise
available under the Plan at that annuity starting date that would satisfy the 50
percent/PBGC maximum benefit guarantee amount limitation described in this
Section 10.10(a)(i), or may elect to defer the benefit in accordance with any
general right to defer commencement of benefits under the Plan.

 

 

(ii)

Plan Amendments Increasing Liability for Benefits. No amendment to the Plan that
has the effect of increasing liabilities of the Plan by reason of increases in
benefits, establishment of new benefits, changing the rate of benefit accrual,
or changing the rate at which benefits become nonforfeitable shall take effect
in a Plan Year if the adjusted funding target attainment percentage for the Plan
Year is:

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

(i)

Less than 80 percent; or

 

 

(ii)

80 percent or more, but would be less than 80 percent if the benefits
attributable to the amendment were taken into account in determining the
adjusted funding target attainment percentage.

 

The limitation set forth in this Section 10.10(a)(ii) does not apply to any
amendment to the Plan that provides a benefit increase under a Plan formula that
is not based on compensation, provided that the rate of such increase does not
exceed the contemporaneous rate of increase in the average wages of Participants
covered by the amendment.

 

 

(b)

Limitations Applicable If the Plan's Adjusted Funding Target Attainment
Percentage Is Less Than 60 Percent. Notwithstanding any other provisions of the
Plan, if the Plan's adjusted funding target attainment percentage for a Plan
Year is less than 60 percent (or would be less than 60 percent to the extent
described in Section 10.10(b)(ii) below), then the limitations in this Section
10.10(b) apply.

 

 

(i)

Single Sums, Other Accelerated Forms of Distribution, and Other Prohibited
Payments Not Permitted. A Participant or Beneficiary is not permitted to elect,
and the Plan shall not pay, a single sum payment or other optional form of
benefit that includes a prohibited payment with an annuity starting date on or
after the applicable Code Section 436 measurement date, and the Plan shall not
make any payment for the purchase of an irrevocable commitment from an insurer
to pay benefits or any other payment or transfer that is a prohibited payment.
The limitation set forth in this Section 10.10(b)(i) does not apply to any
payment of a benefit which under Section 411(a)(11) of the Code may be
immediately distributed without the consent of the Participant.

 

 

(ii)

Shutdown Benefits and Other Unpredictable Contingent Event Benefits Not
Permitted to Be Paid. An unpredictable contingent event benefit with respect to
an unpredictable contingent event occurring during a Plan Year shall not be paid
if the adjusted funding target attainment percentage for the Plan Year is:

       

(i)

Less than 60 percent; or

 

 

(ii)

60 percent or more, but would be less than 60 percent if the adjusted funding
target attainment percentage were redetermined applying an actuarial assumption
that the likelihood of occurrence of the unpredictable contingent event during
the Plan Year is 100 percent.

     

 

(iii)

Benefit Accruals Frozen. Benefit accruals under the Plan shall cease as of the
applicable Code Section 436 measurement date. In addition, if the Plan is
required to cease benefit accruals under this Section 10.10(b)(iii), then the
Plan is not permitted to be amended in a manner that would increase the
liabilities of the Plan by reason of an increase in benefits or establishment of
new benefits.

 

 

(c)

Limitations Applicable If the Company, as Plan Sponsor, Is In Bankruptcy.
Notwithstanding any other provisions of the Plan, a Participant or Beneficiary
is not permitted to elect, and the Plan shall not pay, a single sum payment or
other optional form of benefit that includes a prohibited payment with an
annuity starting date that occurs during any period in which the Company, as
Plan sponsor, is a debtor in a case under title 11, United States Code, or
similar Federal or State law, except for payments made within a Plan Year with
an annuity starting date that occurs on or after the date on which the Plan's
enrolled actuary certifies that the Plan's adjusted funding target attainment
percentage for that Plan Year is not less than 100 percent. In addition, during
such period in which the Company, as Plan sponsor, is a debtor, the Plan shall
not make any payment for the purchase of an irrevocable commitment from an
insurer to pay benefits or any other payment or transfer that is a prohibited
payment, except for payments that occur on a date within a Plan Year that is on
or after the date on which the Plan's enrolled actuary certifies that the Plan's
adjusted funding target attainment percentage for that Plan Year is not less
than 100 percent. The limitation set forth in this Section 10.10(c) does not
apply to any payment of a benefit which under Section 411(a)(11) of the Code may
be immediately distributed without the consent of the Participant.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

(d)

Provisions Applicable After Limitations Cease to Apply.

 

 

(i)

Resumption of Prohibited Payments. If a limitation on prohibited payments under
Section 10.10(a)(i), Section 10.10(b)(i), or Section 10.10(c) applied to the
Plan as of a Code Section 436 measurement date, but that limit no longer applies
to the Plan as of a later Code Section 436 measurement date, then that
limitation does not apply to benefits with annuity starting dates that are on or
after that later Code Section 436 measurement date.

 

 

(ii)

Resumption of Benefit Accruals. If a limitation on benefit accruals under
Section 10.10(b)(iii) applied to the Plan as of a Code Section 436 measurement
date, but that limitation no longer applies to the Plan as of a later Code
Section 436 measurement date, then benefit accruals shall resume prospectively
and that limitation does not apply to benefit accruals that are based on service
on or after that later Code Section 436 measurement date, except as otherwise
provided under the Plan. The Plan shall comply with the rules relating to
partial years of participation and the prohibition on double proration under
Department of Labor regulation 29 CFR § 2530.204-2(c) and (d).

     

 

(iii)

Shutdown and Other Unpredictable Contingent Event Benefits. If an unpredictable
contingent event benefit with respect to an unpredictable contingent event that
occurs during the Plan Year is not permitted to be paid after the occurrence of
the event because of the limitation of Section 10.10(b)(ii), but is permitted to
be paid later in the same Plan Year (as a result of additional contributions or
pursuant to the enrolled actuary's certification of the adjusted funding target
attainment percentage for the Plan Year that meets the requirements of Section
1.436-1(g)(5)(ii)(B) of the Treasury Regulations), then that unpredictable
contingent event benefit shall be paid, retroactive to the period that benefit
would have been payable under the terms of the Plan (determined without regard
to Section 10.10(b)(ii)). If the unpredictable contingent event benefit does not
become payable during the Plan Year in accordance with the preceding sentence,
then the Plan is treated as if it does not provide for that benefit.

     

 

(iv)

Treatment of Plan Amendments That Do Not Take Effect. If a Plan amendment does
not take effect as of the effective date of the amendment because of the
limitation of Section 10.10(a)(ii) or Section 10.10(b)(iii), but is permitted to
take effect later in the same Plan Year (as a result of additional contributions
or pursuant to the enrolled actuary's certification of the adjusted funding
target attainment percentage for the Plan Year that meets the requirements of
Section 1.436-1(g)(5)(ii)(C) of the Treasury Regulations), then the Plan
amendment must automatically take effect as of the first day of the Plan Year
(or, if later, the original effective date of the amendment). If the Plan
amendment cannot take effect during the same Plan Year, then it shall be treated
as if it were never adopted, unless the Plan amendment provides otherwise.

     

 

(e)

Notice Requirement. See Section 101(j) of ERISA for rules requiring the plan
administrator of a single company defined benefit pension plan to provide a
written notice to participants and beneficiaries within 30 days after certain
specified dates if the plan has become subject to a limitation described in
Section 10.10(a)(i), Section 10.10(b), or 10.10(c).

 

 

(f)

Methods to Avoid or Terminate Benefit Limitations. See Code Sections 436(b)(2),
(c)(2), (e)(2), and (f) and Section 1.436-1(f) of the Treasury Regulations for
rules relating to Company contributions and other methods to avoid or terminate
the application of the limitations set forth in Sections 10.10(a) through
10.10(c) for a Plan Year. In general, the methods the Company, as Plan sponsor,
may use to avoid or terminate one or more of the benefit limitations under
10.10(a) through 10.10(c) for a Plan Year include Company contributions and
elections to increase the amount of Plan assets which are taken into account in
determining the adjusted funding target attainment percentage, making a Company
contribution that is specifically designated as a current year contribution that
is made to avoid or terminate application of certain of the benefit limitations,
or providing security to the Plan.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

(g)

Special Rules.

       

(i)

Rules of Operation for Periods Prior to and After Certification of Plan's
Adjusted Funding Target Attainment Percentage.

 

 

(i)

In General. Code Section 436(h) and Section 1.436-1(h) of the Treasury
Regulations set forth a series of presumptions that apply (1) before the Plan 's
enrolled actuary issues a certification of the Plan's adjusted funding target
attainment percentage for the Plan Year and (2) if the Plan's enrolled actuary
does not issue a certification of the Plan's adjusted funding target attainment
percentage for the Plan Year before the first day of the 10th month of the Plan
Year (or if the Plan's enrolled actuary issues a range certification for the
Plan Year pursuant to Section 1.436-1(h)(4)(ii) of the Treasury Regulations but
does not issue a certification of the specific adjusted funding target
attainment percentage for the Plan by the last day of the Plan Year). For any
period during which a presumption under Code Section 436(h) and Section
1.436-1(h) of the Treasury Regulations applies to the Plan, the limitations
under Sections 10.10(a) through 10.10(c) are applied to the Plan as if the
adjusted funding target attainment percentage for the Plan Year were the
presumed adjusted funding target attainment percentage determined under the
rules of Code Section 436(h) and, Section 1.436-1(h)(1), (2), or (3) of the
Treasury Regulations. These presumptions are set forth in Section 10.10(g)(i)(B)
though 10.10(g)(i)(D).

 

 

(ii)

Presumption of Continued Underfunding Beginning First Day of Plan Year. If a
limitation under Section 10.10(a), 10.10(b), or 10.10(c) applied to the Plan on
the last day of the preceding Plan Year, then, commencing on the first day of
the current Plan Year and continuing until the Plan 's enrolled actuary issues a
certification of the adjusted funding target attainment percentage for the Plan
for the current Plan Year, or, if earlier, the date Section 10.10(g)(i)(C) or
Section 10.10(g)(i)(D) applies to the Plan:

       

(1)

The adjusted funding target attainment percentage of the Plan for the current
Plan Year is presumed to be the adjusted funding target attainment percentage in
effect on the last day of the preceding Plan Year; and

 

 

(2)

The first day of the current Plan Year is a Code Section 436 measurement date.

     

 

(iii)

Presumption of Underfunding Beginning First Day of 4th Month. If the Plan 's
enrolled actuary has not issued a certification of the adjusted funding target
attainment percentage for the Plan Year before the first day of the 4th month of
the Plan Year and the Plan’s adjusted funding target attainment percentage for
the preceding Plan Year was either at least 60 percent but less than 70 percent
or at least 80 percent but less than 90 percent, or is described in Section
1.436-1(h)(2)(ii) of the Treasury Regulations, then, commencing on the first day
of the 4th month of the current Plan Year and continuing until the Plan 's
enrolled actuary issues a certification of the adjusted funding target
attainment percentage for the Plan for the current Plan Year, or, if earlier,
the date Section 10.10(g)(i)(D) applies to the Plan:

 

 

(1)

The adjusted funding target attainment percentage of the Plan for the current
Plan Year is presumed to be the Plan 's adjusted funding target attainment
percentage for the preceding Plan Year reduced by 10 percentage points; and

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

(2)

The first day of the 4th month of the current Plan Year is a Code Section 436
measurement date.

       

(iv)

Presumption of Underfunding On and After First Day of 10th Month. If the Plan 's
enrolled actuary has not issued a certification of the adjusted funding target
attainment percentage for the Plan Year before the first day of the 10th month
of the Plan Year (or if the Plan's enrolled actuary has issued a range
certification for the Plan Year pursuant to Section 1.436-1(h)(4)(ii) of the
Treasury Regulations but has not issued a certification of the specific adjusted
funding target attainment percentage for the Plan by the last day of the Plan
Year), then, commencing on the first day of the 10th month of the current Plan
Year and continuing through the end of the Plan Year:

 

 

(1)

The adjusted funding target attainment percentage of the Plan for the current
Plan Year is presumed to be less than 60 percent; and

 

 

(2)

The first day of the 10th month of the current Plan Year is a Code Section 436
measurement date.

       

(ii)

New Plans, Plan Termination, Certain Frozen Plans, and Other Special Rules.

 

 

(i)

First 5 Plan Years. The limitations in Section 10.10(a)(ii), Section
10.10(b)(ii), and Section 10.10(b)(iii) do not apply to a new plan for the first
5 plan years of the plan, determined under the rules of Code Section 436(i) and
Section 1.436-1(a)(3)(i) of the Treasury Regulations.

 

 

(ii)

Plan Termination. The limitations on prohibited payments in Section 10.10(a)(i),
Section 10.10(b)(i), and Section 10.10(c) do not apply to prohibited payments
that are made to carry out the termination of the Plan in accordance with
applicable law. Any other limitations under this section of the Plan do not
cease to apply as a result of termination of the Plan.

     

 

(iii)

Exception to Limitations on Prohibited Payments Under Certain Frozen Plans. The
limitations on prohibited payments set forth in Sections 10.10(a)(i),
10.10(b)(i), and 10.10(c) do not apply for a Plan Year if the terms of the Plan
, as in effect for the period beginning on September 1, 2005, and continuing
through the end of the Plan Year, provide for no benefit accruals with respect
to any Participants. This Section 10.10(g)(ii)(C) shall cease to apply as of the
date any benefits accrue under the Plan or the date on which a Plan amendment
that increases benefits takes effect.

     

 

(iv)

Special Rules Relating to Unpredictable Contingent Event Benefits and Plan
Amendments Increasing Benefit Liability. During any period in which none of the
presumptions under Section 10.10(g)(i) apply to the Plan and the Plan 's
enrolled actuary has not yet issued a certification of the Plan's adjusted
funding target attainment percentage for the Plan Year, the limitations under
Section 10.10(a)(ii) and Section 10.10(b)(ii) shall be based on the inclusive
presumed adjusted funding target attainment percentage for the Plan, calculated
in accordance with the rules of Section 1.436-1(g)(2)(iii) of the Treasury
Regulations.

     

 

(iii)

Special Rules Under PRA 2010.

 

 

(i)

Payments Under Social Security Leveling Options. For purposes of determining
whether the limitations under Section 10.10(a)(i) or 10.10(b)(i) apply to
payments under a social security leveling option, within the meaning of Code
Section 436(j)(3)(C)(i), the adjusted funding target attainment percentage for a
Plan Year shall be determined in accordance with the “Special Rule for Certain
Years” under Code Section 436(j)(3) and any Treasury Regulations or other
published guidance thereunder issued by the Internal Revenue Service.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

(ii)

Limitation on Benefit Accruals. For purposes of determining whether the accrual
limitation under Section 10.10(b)(iii) applies to the Plan, the adjusted funding
target attainment percentage for a Plan Year shall be determined in accordance
with the “Special Rule for Certain Years” under Code Section 436(j)(3) (except
as provided under section 203(b) of the Preservation of Access to Care for
Medicare Beneficiaries and Pension Relief Act of 2010, if applicable).

     

 

(iv)

Interpretation of Provisions. The limitations imposed by this section of the
Plan shall be interpreted and administered in accordance with Code Section 436
and Section 1.436-1 of the Treasury Regulations.

 

 

(h)

Definitions. The definitions in the following Treasury Regulations apply for
purposes of Sections 10.10(a) through 10.10(g): Section 1.436-1(j)(1) defining
adjusted funding target attainment percentage; Section 1.436-1(j)(2) defining
annuity starting date; Section 1.436-1(j)(6) defining prohibited payment;
Section 1.436-1(j)(8) defining Code Section 436 measurement date; and Section
1.436-1(j)(9) defining an unpredictable contingent event and an unpredictable
contingent event benefit.

 

 

(i)

Effective Date. The rules in Sections 10.10(a) through 10.10(i) are effective
for Plan Years beginning after December 31, 2007.

 

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 13th day of December 2013.

 

 

JOHN BEAN TECHNOLOGIES CORPORATION

 

 

 

 

 

 

By:

/s/ Mark Montague

 

 

 

Its: Vice President, Human Resources

 

  